DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 11-20 in the reply filed on 28 April 2022 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Information Disclosure Statement
The document number on the Information Disclosure Statement dated 01 February 2021 which was not considered by Examiner is duplicative (U.S. Patent No. 3111270 was listed as both document A and document Q).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morehead et al (3281913).
Morehead teaches an apparatus (Figures 1 and 4), comprising:
	a nanofiber yarn dispenser (Figure 2) ; 
	a translator assembly (Figure 4) connected to the nanofiber yarn dispenser and configured to translate the nanofiber yarn dispenser, the translator assembly comprising:
	a coarse adjustment translator (Detail 31) configured to translate the nanofiber yarn dispenser from 0.5 cm to 1 meter (any distance could be chosen); and
	a fine adjustment translator (Detail 39) configured to translate the nanofiber yarn dispenser from 100 microns to 5 millimeters (any distance could be chosen).
	Morehead also teaches the fine adjustment translator is configured for movement frequencies on the order of kilohertz (any movement could be measured in kilohertz, such as 1000 kHz, or 0.001 kHz, and the fine adjustment translator could be moved in any manner).
Allowable Subject Matter
Claims 12-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Cooper et al (20120251432) Figure 2, Suzuki (20100148406) Figure 3, Sheldon (6098911) Figure 1, and Moore, Jr. (3580445) Figure 1 teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732